Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art fails to fully teach or suggest the limitations of: (as seen in exemplary Claim 1):

“initiate a video mode of an image capture application, on the mobile device, that begins capturing a video stream via a camera of the mobile device; 

continuously display video grams from the video stream on a display of the mobile device;

for each of a plurality of the video frames from the video stream, measure at least one parameter representing an image quality of the video frame, in real time, to detect a video frame of a document for which the at least one parameter exceeds a threshold;

detect the video frame of the document for which the at least one parameter exceeds the threshold; and

in response to detecting the video frame of the document for which the at least one parameter exceeds the threshold, automatically, without a user having to perform any input to the mobile device, both select at least one of the video frames for a final image of the document and stop the capture of the video stream”

	Substantially similar limitations are present in all of the independent claims.

Burks et al. (US Patent No. 8,290,237) (“Burks”) – discloses his invention as to systems and methods to use a digital camera to remotely deposit a negotiable instrument.    In an embodiment extracting negotiable information to deposit funds of the negotiable instrument comprises taking a picture of the negotiable instrument using a digital camera to create a digital image and then determining if the digital image is acceptable for use.  (See Burks Col. 2, lines 27-38) Burks further discloses that the digital camera may be a standalone digital camera or may be integrated with other electronic equipment, such as a personal data assistant, a web camera, or a cellular phone and that the digital camera of the cellular phone can be used to capture a digital image of a check.  (See Burks Col. 12, lines 15-27)
The Check 21 Act allows the use of a digital image of a negotiable instrument for processing a negotiable instrument for processing a negotiable instrument deposit transaction in lieu of using the physical negotiable instrument. (See Burks Col. 8, lines 53-56) When a picture is taken using a digital camera, the raw digital image information is typically compressed and stored in joint photographics expert group (“JPG” or “JPEG”) digital image file formats, which are functionally the same but with different file extensions, depending upon the software. (See Burks Col. 8, lines 58-62) Digital cameras using other software platforms may compress and save the image using other formats, such as graphic interchange form a (“GIF”), JPEG, Windows bitmap (“BMP”), etc. (See Burks Col. 8, lines 63-65) If a digital video is taken, a digital image may be extracted from one of the frames of the digital video and used as a substitution for a single picture. (See Burks Col. 9, lines 1-3) The extraction of an image is not limited to digital video, as pictures taken from plastic video may be used as well. (See Burks Col. 9, lines 3-5)  
The digital camera may be loaded with software to provide visual aids to the user to assist the user in aligning the camera with the negotiable instrument.  (See Burks Col. 14, lines 43-46) A significant number of digital cameras are disclosed to provide electronic assistance aid to the camera user when the snapshot button on the digital camera (the button that causes the digital camera to take a picture) is partially depressed and then the electronic aid becomes visible through or at the camera's viewfinder.  (See Burks Col. 14, lines 46-51) The digital camera may be configured to pre-analyze the preview picture and find features of the image for focus purposes.  (See Burks Col. 14, lines 52-56)
The digital camera may be configured to analyze the image in the viewfinder to assist the user in aligning the camera and Figure 8a discloses a viewfinder configured to provide an electronic alignment aid.  (See Burks Col. 14, lines 56-60)  The user partially depresses the snapshot button to begin the analysis of the image within the viewfinder and if the digital camera is able to analyze the image and finds the MICR information, the camera may expose an alignment aid tool to help the user align the check within the camera – for instance the alignment aid tool becomes visible within the viewfinder when MICR information is found by the digital camera and the user may align the camera to place the MICR information within the boundaries of the alignment aid tool.  (See Burks Col. 14, line 60-Col. 15, line 8)

Miki (US PG Pub. 2006/0012699) (“Miki”) - discloses his invention as to a digital still camera preventing hand shake and producing images free from blurring without providing a complex mechanism.  (See Miki paragraph 8) The image stabilizing mechanism of the digital still camera of the invention is noted to be simple and therefore can be easily applied to a digital still camera built into a mobile phone.  (See Miki paragraph 8)  The digital still camera comprises (in part) an operation unit operable to receive operations from the user; a detection unit operable to detect the operations; an image capture unit operable to capture image data pieces of a subject at a predetermined time interval when the detection unit detects a predefined operation; a buffer operable to store therein image data pieces captured by the image capture unit in order of being captured; a display unit operable to display the image data pieces stored in the buffer; and a control unit operable to cause the display unit to display the most recently stored piece when the detection unit detects an operation of holding down a shutter button.  (See Miki paragraph 9)  
With the structure provided, the invention is capable of providing image data corresponding to holding down the shutter button by using, for example, the auto focus mode set by holding down the shutter button halfway as a trigger.  (See Miki paragraph 14)   The digital still camera may also have a motion detection unit operable to detect a motion of a body of the digital still camera.  (See Miki paragraph 15) The invention starts image capture by using the power supply of the digital still camera being turned on as a trigger and using image data captured right before holding down the shutter button as image data for holding down the shutter button when the motion is equal to or greater than the predetermined value detected by the motion detection unit.  (See Miki paragraphs 15-16)
The buffer may include: a first buffer used by the control unit to store therein the image data pieces captured by the image capture unit while sequentially updating and a second buffer used by the control unit, instead of the first buffer to store image data pieces captured by the image capture unit at a certain time interval when the motion detection unit does not detect the motion equal to or greater than the predetermined value for no less than a fixed period of time.  (See Miki paragraph 19) The minimum length of the predetermined time interval may be defined as the sum of (i) time required to store each piece of the image data pieces captured by the image capture unit into the buffer and (ii) time required to read the piece from the buffer and display the read piece in the display unit. (See Miki paragraphs 11 and 47)
In an embodiment, when receiving a signal indicating auto focus operation after the power supply is turned on in the operation unit, the control unit resets its own timer, and directed the image capture unit to capture an image of a subject.  (See Miki paragraph 46)   The control unit starts the timer with the direction of capturing an image and directs the image capture unit to capture an image of the subject at a predetermined time interval, for example every 100 ms until receiving a signal indicating the shutter button is being held down. (See Miki paragraph 46) When receiving a signal indicating the shutter button is being held down from the operation unit, the control unit reads and stores the image data at the same time as displaying the image in the display unit. (See Miki paragraph 49)
	In reference to Figure 4 of Miki, an embodiment (embodiment #1) is disclosed where the control unit waits for turning on operation of the power supply from the operation unit and then judges whether to have received a signal of auto focus operation.  (See Miki paragraph 61) When having received a signal of auto focus operation, the control unit resets the timer and directs the image capture unit to capture an image of a subject.  (See Miki paragraph 62)   The image capture unit captures an image of the subject and outputs the captured image data to the control unit.  (See Miki paragraph 62) The control unit starts the time and has the buffer store the input image data while having the display unit display the image, the control unit will judge whether the time indicated by the time has exceeded 100ms.  (See Miki paragraph 63-64)   If no, the control unit further judges whether to have received a signal of holding down the shutter button from the operations unit, if yes, the control unit reads image data most recently stored in the buffer and displays the image.  (See Miki paragraphs 64-65, see also paragraphs 66-69)   This embodiment assumes that beginners in handling a camera experience hand shake at the time of holding down the shutter button and in this embodiment, image data captured right before the shutter button is held down is stored and this stored image data is uses as a replacement of blurry image data captured when the shutter button is held down with hand shake.  (See Miki paragraph 70)  
	In a second embodiment (embodiment #2), the digital still camera comprises a motion detection unit in addition to the components of the digital still camera of embodiment #1.  (See Miki paragraph 71) The digital still camera here additionally has, in place of the buffer, a buffer comprising a first and a second buffer and a control unit.  (See Miki paragraph 71 and Figure 5)   The motion detection unit is implemented with a gyro sensor built into a body of the digital still camera and detects the angular velocity of the digital still camera.  (See Miki paragraph 72)   Miki also notes that instead of angular velocity the velocity of the camera body may be detected using a three-dimensional velocity sensor or alternatively the acceleration of the camera body may be detected by an angular acceleration sensor or an acceleration sensor. (See Miki paragraph 72) The motion detection unit notifies the control unit of the detected angular velocity that represents the motion of the digital still camera. (See Miki paragraph 73) The first buffer has a storage area for at least two frames of image data that has been captured by the image capture unit and then compressed by the control unit to display an image of the captured image data in the display unit. (See Miki paragraph 75)   The second buffer has a storage area for at least one frame of image data and stores image data captured by the image capture unit at a predetermined time interval when the control unit is receiving a notice of a detection value less than a threshold (i.e., 1 degree/sec) from the motion detection unit over a predefined period of time.  (See Miki paragraph 76) When a detection value equal to or greater than the threshold is detected by the motion detection unit at the time when the shutter button is held down, image data stored in the second buffer is stored in the image storage unit as image data corresponding to the hold down of the shutter button. (See Miki paragraph 76) The control unit has timers and counters.  (See Miki paragraph 76)   The control unit has received power supply in advance and directs the image capture unit to capture images of a subject at a predetermined time interval upon receiving turning on operation of the power supply from the operation unit.  (See Miki paragraph 77)
	When determining that the digital camera has not moved over a fixed time period from the start of image capturing, the control unit stores image data input from the image capture unit in the second buffer at a certain interval and the control unit displays in the display unit the stored image data.  (See Miki paragraphs 79-80) When the angular velocity informed from the motion detection unit is greater than or equal to the threshold, the control unit resets the timer and measures the fixed time period from the beginning, which is defined on the basis of the digital still camera not having moved for a brief time (See Miki paragraphs 83-85)   
	In Figure 6, Miki discloses that a VSYNC signal fulfills the same function as a timer is output with a period of 100 ms.  (See Miki paragraph 88) The control unit directs the image capture unit to capture an image, receive and store the image and once the motion detection value remains less than a predetermined value, the control unit stores one [of] every three frames of image data for storage and then receives a signal of holding down the shutter.  (See Miki paragraphs 88-90; see also Figures 7-8 and associated paragraphs 92-99)
	Miki also discloses that the mechanism of preventing hand shake of the digital still camera described is simple and therefore the mechanism can be built into a mobile phone. (See Miki paragraph 100)

Fredlund et al. (US PG. Pub. 2007/0081796) (“Fredlund") - Fredlund discloses his invention as to image capture methods and devices. (See Fredlund Abstract) Fredlund discloses his invention as to an image capture device.  (See Fredlund paragraph 5) In an embodiment, a signal processor can comprise a digital signal processor adapted to convert the digital data into a digital image. (See Fredlund paragraph 14)   The digital image can comprise one or more still images, multiple still images and/or a stream of apparently moving images such as a video segment. (See Fredlund paragraph 14) When the digital image data comprises a stream of apparently moving images, the digital image data can comprise image data stored in an interleaved or interlaced image form, a sequence of still images, and/or other forms known to those of skill in the art of video. (See Fredlund paragraph 14)
The signal processor can apply various image processing algorithms to the image signals when forming a digital image. (See Fredlund paragraph 15) These can include but are not limited to color and exposure balancing, interpolation and compression. (See Fredlund paragraph 15)
Fredlund discloses that the image capture device is able to generate other images such as text, graphics, icons and other information for presentation on the display that can allow interactive communication with the user of the image capture device.  (See Fredlund paragraph 26) The device can provide information to the user including generating audio signals, vibrations, haptic feedback and other forms of signals that can be incorporated into the image capture device in order to provide information, feedback and warnings to the user of the image capture device.   (See Fredlund paragraph 26 and Figures 1 and 2)
Fredlund further discloses that digital images can be received by way of a communication module such as a cellular phone equipped with a digital camera.  (See Fredlund paragraph 32)   Fredlund discloses that a number of user input controls and image verification tools are available to the user during the verification process to ensure the digital image has the preferred appearance.  (See Fredlund paragraphs 31-33)
Typically, mode selection switch directs the image capture device to capture images in a particular manner. (See Fredlund paragraph 37) For example, in video mode, a stream of image information such as a set of multiple images is captured along with audio. (See Fredlund paragraph 37)
In an embodiment of the image capture device, the image capture device is operable in six modes, including a video burst mode where a controller detects when a user makes a selection of mode. (See Fredlund paragraph 42) 
In the video burst mode, controller 32 causes a stream of video information to be captured during a period of time that is determined based upon a period of time during which a user of image capture device holds the capture button in a capture position and burst audio is captured in accordance with the video burst. (See Fredlund paragraph 58 and Fig. 3 – stops video capture) Controller optionally, in cooperation with signal processor 26 will then cause selected still images to be formed based upon the captured video. (See Fredlund paragraph 58) For this purpose, the captured video information can be stored in a local buffer in image capture system 22 or in a memory. (See Fredlund paragraph 58)
However, instead of selecting particular ones of the images portions of the video stream for use in forming still images based upon a predetermined formulation, such as may occur in the aforementioned conventional burst mode, controller analyzes the burst audio captured in this mode. (See Fredlund paragraph 59)   This analysis is then used to determine when a level of sound in the environment surrounding image capture device 10 reaches a threshold level above an ambient level. (See Fredlund paragraph 59) Controller 32 than causes proportionately more still images per unit of time to be extracted when such sound levels are at or above the threshold. (See Fredlund paragraph 59)   Accordingly, proportionately more burst images can be extracted from the video stream per unit of time during a period of time that begins at a point in time determined by detecting when sound intensity increases above a threshold and applying a reaction time offset to the detected point in time of the sound intensity increase. (See Fredlund paragraph 59) In these ways, image capture device 10 can use the burst audio to help the selection of burst images from the video stream. (See Fredlund paragraph 59)
In another embodiment of a video burst mode, image capture device 10 can capture a set of high-resolution still images and burst audio as described above. (See Fredlund paragraph 60) Additionally, lower resolution evaluation images of the type used during scene composition and verification can be captured and stored.  These evaluation images can then be associated with the high-resolution still images and captured burst audio. (See Fredlund paragraph 60) This can help resolve the problems of capturing images at the exact moment of the event because recorded and stored evaluation images can be combined with captured still images to allow controller 32 and signal processor 26 to generate high quality images at exact moments in time without imposing the memory requirements of capturing and storing a high resolution video stream. (See Fredlund paragraph 60) Here too, the burst audio can be associated with any of the captured high-resolution images, the evaluation images or images that are generated based upon combinations thereof. (See Fredlund paragraph 60)

Yost et al. (US PG Pub. 2007/0140678) (“Yost”) - Yost discloses a digital imaging device that automatically detects that a subject is too close to the device for acceptable focus to be achieved and informs the user, takes automatic corrective action or both.  (See Yost Abstract) In Yost, the digital imaging device may detect that a subject is too close to the digital imaging device for acceptable focus to be achieved and automatically adjust the focal length of the lens and prompt the user to move in a direction that makes acceptable focus achievable.  (See Yost paragraph 15) In Figures 3a and b, the illustrations so one manner of altering display of the digital imaging device to inform a user that the subject is too close for acceptable focus to be achieved by including focus brackets in the display, whose appearance may be altered to convey messages to the user.  (See Yost paragraph 24)   In Fig. 3A they are shown in outline form and in Fig. 3B, after the user has moved closer to the subject than minimum object distance, focus control logic may change focus brackets from outline form to solid to indicate that the subject is too close for acceptable focus to be achieved and in one embodiment, the focus brackets may change color.  (See Yost paragraph 24)

Lev et al. (US PG Pub. 2005/0143136) (“Lev”) - 	Lev discloses his invention as to a MMS communication system for displaying images on a display terminal of a mobile or portable communications device. (See Lev Abstract) The system can receive pre-source information, transmit pre-source information, receive pre-source information suitable for display and transmit the source information. (See Lev paragraph 21)
	The media processor can provide media processing auto-enhancement functions such as auto crop, auto color balance, auto image content type detection, image classification and optimization, adding text, manipulation, image framing, combining images, etc. (See Lev paragraphs 360-365) The media processing server (MPS) is designed to handle all media types, including formatted text, images, animations, audio and video. (See Lev paragraph 371) In particular, Lev discloses that video transcode for video files supports cross media conversion video to animation, video to still image and video to sound track. (See Lev paragraph 374) Lev further discloses an image manipulation package that can, among other things crop and cut out part of the image. (See Lev paragraph 391, see also paragraphs 466-469, 493-499)

Walker et al. (US PG Pub. 2008/0192129) (“Walker”) - Walker discloses according to an embodiment, a method and apparatus for capturing images automatically (e.g., without any direct indication from a user).  (See Walker paragraph 23) In one example, whenever a user raises or aims an imaging device (e.g., a camera) to take a picture, the imaging device may automatically capture a plurality of images (e.g., with different respective exposure settings, focus settings, etc.) (See Walker paragraph 23) These images may be captured as an auto-bracketed set when a user presses the shutter button of the camera or may be captured completely independently of images that are captured by the user pressing the shutter button.  (See Walker paragraph 23) Automatically capturing different images may provide the benefit that the user ends up with at least one high quality image.  (See Walker paragraph 23)  
According to an embodiment of the invention, a camera or other type of imaging device includes or otherwise has access to an image analysis program that rates images (e.g., based on their exposure quality, desirability to a user, or other factors). (See Walker paragraph 24) For example, a camera consistent with some embodiments, may use a color histogram to determine whether an image is overexposed, is underexposed, is in focus, or has too much contrast. (See Walker paragraph 24) A rating that is indicative of the image’s quality may be assigned to the image, for example, based on the results of the image analysis, where, for instance, high quality images may receive higher ratings (e.g., 8 or 9 out of 10), while lower quality images may receive lower ratings (e.g., 2 or 3 out of 10). (See Walker paragraph 24)   
According to various embodiments, an imaging device (e.g., a digital camera) is provided that is operable to perform a variety of different processes based on a quality of one or more images. (See Walker paragraph 25) After a number of images have been taken, the camera may evaluate the images already captured by rating them where if the camera determines that the images are of insufficient quality (e.g., by meeting a predetermined rating or other measure of quality), the camera may proceed to capture one or more additional images to ensure at least one image of desirable quality is captured.  (See Walker paragraph 26) Walker further discloses an embodiment for acquiring an image automatically and evaluating the quality of the image, which may include determining if an image is of a predetermined quality (e.g., high quality, or the image has an associated rating greater than a threshold value). (See Walker paragraph 30)
None of the prior art, either individually or in combination fairly teaches or suggests all of the elements noted as similar in all of the independent claims.
Applicant’s Argument as to the amended claims was found persuasive as even in combination the prior art does not fairly disclose “in response to detecting the video frame of the document for which the at least one parameter exceeds the threshold, automatically, without a user having to perform any input to the mobile device both select at least one of the video frames for a final image of the document and stop capture of the video stream” as currently claimed. (See Applicant’s Arguments dated 06/09/2022, pages 7-9)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBREEN A. ALLADIN/               Primary Examiner, Art Unit 3693      
July 30, 2022